Citation Nr: 1100636	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-24 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative 
disc disease, L1-L2 and L5-S1 with degenerative joint disease of 
the lumbosacral facet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to January 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the RO in St. 
Petersburg, Florida, which denied an increased rating.  

Although the Veteran has submitted evidence of a medical 
disability and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  The Veteran has repeatedly indicated that he 
retired in 2003.  Therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities has not been raised.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's low back 
disability has been productive of subjective complaints of pain 
and difficulty doing strenuous activity including yard work or 
sitting for more than one hour; objective findings include 
flexion greater than 60 degrees, no evidence of muscle spasm, 
reverse lordosis or abnormal kyphosis, and no incapacitating 
episodes requiring hospitalization or bed rest as prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease, L1-L2 and L5-S1 with degenerative 
joint disease of the lumbosacral facet have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A pre-adjudication notice letter provided to the Veteran in May 
2006 met all of the VCAA notice requirements.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
outpatient treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the 
Veteran's VA outpatient  treatment records as well as Navy 
hospital outpatient treatment records, and scheduled two specific 
VA examinations regarding the issue at present.  

As noted, the Veteran was provided with  VA examinations relating 
to his thoracolumbar spine disability in June 2006 and December 
2008.  There is no objective evidence indicating that there has 
been a material change in the severity of his thoracolumbar spine 
disability since the December 2008 VA examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  

The Board acknowledges that the Veteran's arguments that the June 
2006 VA examination is too old to base a decision on and that 
both of the examinations are inadequate because the examiners did 
not have access to the Veteran's claims file.  First, the Board 
finds that the June 2006 VA examination is useful to determine 
the level of disability the Veteran experienced at that time.  
Additionally, a more recent VA examination was conducted in 
December 2008 for the purpose of obtaining an up-to-date status 
of his back disability.  

Next, the Board notes although the Veteran's claims file was not 
available for the VA examinations, the June 2006 examiner 
indicated that she had reviewed the VA outpatient treatment 
records.  The December 2008 VA examiner similarly indicated that 
the Veteran's X-rays had findings similar to the November 2005 X-
rays, demonstrating that VA treatment records were available to 
the December 2008 VA examiner.  Moreover, the Navy hospital 
outpatient treatment records did not contain information other 
than that related by the Veteran during the VA examinations and 
VA treatment records.  Specifically, the Navy hospital treatment 
records indicated complaints of chronic low back pain, a 
diagnosis of degenerative disc disease, and prescription 
medication for control of the low back pain.  Therefore, the 
Board finds that the Veteran is not prejudiced by the lack of 
availability of the claims file at the time of the VA 
examinations and the June 2006 and December 2008 VA examinations 
substantially complied with the respective examination requests.

Indeed, the Court has explicitly held that the probative value of 
a medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, not 
the mere fact that the claims file was or was not reviewed.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the 
Board finds the June 2006 and December 2008 VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to his claim.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from him, and provided the information necessary to 
evaluate his disability under the applicable rating criteria.  
There is no indication that the examiners were not fully aware of 
the Veteran's past medical history or that they misstated any 
relevant facts.  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 
disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Historically, service connection for the Veteran's thoracolumbar 
spine disability was established in a rating decision of April 
1983, with an effective date in February 1983, and rated as 10 
percent disabling.  His 10 percent rating was continued in a 
rating decision dated in October 2001.  In April 2006, he 
requested an increased rating and the 10 percent rating was 
continued in August 2006.  In October 2006, he disagreed with the 
disability rating and asserted that his service-connected 
disability warranted a higher rating.  

The Veteran's service-connected thoracolumbar spine disability 
has been rated by the RO under the provisions of Diagnostic Code 
5243 for intervertebral disc syndrome.   

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243).  Ratings under the General Rating Formula 
for Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  

A 20 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.

When rating intervertebral disc syndrome (Diagnostic Code 5243), 
in addition to consideration of rating under the General Rating 
Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  38 C.F.R. § 4.71a.

Moreover, an "incapacitating episode" is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by a 
physician.

The Board has reviewed the evidence of record and finds that the 
weight of evidence does not support the next-higher 20 percent 
rating.  

As previously mentioned, the Veteran underwent a VA examination 
in June 2006.  The VA examination revealed forward flexion from 
zero to 78 degrees with pain, extension of zero to 30 degrees 
with pain, lateral rotation of zero to 40 degrees without pain, 
lateral flexion of zero to 28 degrees bilaterally, with pain to 
the right.  Range of motion was not limited by repetitive use.  

Additionally, at the time of the June 2006 VA examination, the 
Veteran reported that flare-ups occurred with prolonged sitting, 
bending forward, kneeling, and strenuous activity.  He denied 
radicular symptoms.  He reported that he did not use any 
assistive device, wear a brace, or have any invasive therapy.  He 
denied any incapacitating episodes.  He reported that his 
activities are limited in that he is has trouble doing any 
strenuous activity including yard work.  He explained that it 
takes him longer to do yard work and that he has to stop and rest 
frequently.  He also has trouble on long drives or sitting for a 
long time.  

An X-ray of the lumbar spine reviewed in conjunction with the 
June 2006 VA examination indicated that height and alignment were 
maintained.  Degenerative changes were noted, as well as 
narrowing of the L5, S1 intervertebral disc space.  Sacroiliac 
joints were unremarkable. 

The Veteran also underwent a VA examination in December 2008.  
The December 2008 VA examination revealed forward flexion from 
zero to 65 degrees with pain at 65 degrees, extension of zero to 
30 degrees with pain at 30 degrees, lateral rotation of zero to 
40 degrees without pain.  Further, straight leg raises were 
negative.  There was no discomfort or difficulty with range of 
motion testing, nor effusion, edema, erythema, tenderness, 
palpable deformities or instability found.  X-rays reviewed in 
conjunction with the December 2008 VA examination were found to 
be similar to the X-rays dated in November 2005.  

When reporting his current complaints to the December 2008 VA 
examiner, the Veteran indicated that he experienced pain in the 
midline of the low back, extending up to the thoracic lumbar 
junction.  He also reported that pain was primarily on the left 
side, above the sacroiliac joint.  He reported that pain was 
episodic and flared with bending and lifting.  At the time of the 
examination, he complained of spending four days putting up 
Christmas tree lights.  He reported that he treated his flares 
with rest and use of a heating pad.  He reported that he 
purchased an over-the-counter back brace for use on an 18-hour 
flight.  He reported that he also used the brace when he worked 
but that it did not help very much.  He reported that he had no 
physical therapy, injections or chiropractic manipulations in the 
year prior to the VA examination.  He denied any bowel or bladder 
dysfunction, paresthesias, dysesthesias, weakness or fatigue.  He 
also denied any doctor-prescribed bedrest or incapacitation 
within the 12 months prior to the examination. 

VA outpatient treatment records indicate that the Veteran's low 
back pain was controlled by medication during the entire period 
in question.  Outpatient treatment records dated in June 2005, 
May 2007, and April 2008 all indicated that the Veteran exercises 
at a gym three times per week.  In fact, in May 2007, the Veteran 
reported that he ran in a 5K race.  In August 2008, the Veteran 
was trained in how to use a heat pack for relief during flare-
ups.  At that time, he reported that he did not use an assistive 
device.  A September 2008 VA record reveals that the Veteran 
contacted the VA for a prescription to treat his chronic back 
pain as he was no longer receiving prescriptions through the Navy 
pharmacy. 

Based on the foregoing, a higher (20 percent) rating is not 
warranted for limitation of motion as objective evidence of 
flexion was greater than 60 degrees during the entire period on 
appeal.  Additionally, the evidence does not indicate muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Further, as the record reflects that the 
Veteran has not been prescribed bed rest or experienced any 
incapacitating episodes, a higher rating for intervertebral disc 
syndrome (DC 5243) or for degenerative disc disease (DC 5003) is 
not warranted. 

Regarding the DeLuca provisions, the Board notes that at the June 
2006 and December 2008 VA examinations the Veteran described pain 
with prolonged sitting, strenuous activity, and bending.  He 
reported that he treated his flare ups with heat and rest.  As 
previously mentioned, the June 2006 VA examiner noted that the 
Veteran's range of motion was not limited by repetitive use.  
Moreover, outpatient treatment records reflect that he 
consistently reported that he exercised at a gym three times per 
week and in May 2007, he reported that he was able to run in a 5K 
race.  

The Board has also considered the Veteran's statements regarding 
back pain and the statement in his claim for an increase that he 
experiences incapacitating episodes.   The Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, low back pathology is not the type of disorder that a 
lay person can provide competent evidence on the degree of 
severity.  

The Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant higher ratings; however, 
disability ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning capacity 
as determined by the clinical evidence of record.  Therefore, the 
Board finds that the medical findings, which directly address the 
criteria under which the disabilities are evaluated, more 
probative than the Veteran's assessment of the severity of his 
disabilities.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied as to the low back 
disability. 

Next, the Board will consider whether referral for an 
extraschedular rating is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular rating when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran reported that he is retired and has 
been since 2003.  He also reported to the June 2006 and December 
2008 VA examiners that he had not experienced any incapacitating 
episodes or been prescribed bed rest.  Further, he consistently 
reported to his outpatient treatment providers that he exercised 
at a gym three times per week.  Moreover, in May 2007, he 
reported that he was able to run in a 5K.  The Board has also 
considered that he has difficulty sitting for long periods of 
time and has difficulty doing yard work; however, objective 
evidence has not shown that he is unable to work due to his 
disability.     

Moreover, the rating criteria reasonably describe his disability 
levels and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 (2010) is not warranted.  



(CONTINUED NEXT PAGE)

ORDER

A rating in excess of 10 percent for degenerative disc disease, 
L1-L2 and L5-S1 with degenerative joint disease of the 
lumbosacral facet is denied.   




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


